Since writing the original opinion and the opinion on motions for rehearing, I have read the opinion of the Commission of Appeals in the case of St. L. S.W. Ry. Co. v. Seale  Jones, 267 S.W. 676, overruling the decision of the Dallas Court of Civil Appeals, 247 S.W. 883, on the question of the right of the trial court to allow interest on the amount of plaintiff's loss, where the plaintiff had prayed for such interest, but it had not been submitted to the jury. The Commission of Appeals has gone further in this decision, it seems to the writer, than any previous decision. But, until the decision has been overruled by authority of the Supreme Court, I withdraw my dissent.